Case 3:21-cv-00443-JR   Document 6-2   Filed 04/27/21   Page 1 of 3




     Exhibit B
            Case 3:21-cv-00443-JR             Document 6-2        Filed 04/27/21      Page 2 of 3




                                              February 22, 2021


By Email and FedEx

Scott de la Vega, Acting Secretary
U.S. Department of the Interior
1849 C Street N.W.
Washington, D.C. 20240
scott.delavega@sol.doi.gov

Martha Williams, Principal Deputy Director
U.S. Fish & Wildlife Service
1849 C Street N.W., M/S 3012
Washington, D.C. 20240
martha_williams@ios.doi.gov

Re:       Notice of Violation of the Endangered Species Act: 2021 Revisions to Northern
          Spotted Owl Critical Habitat, 86 Fed. Reg. 4,820 (Jan. 15, 2021)

Greetings:

         On behalf of Defenders of Wildlife and Bark, 1 we write to provide you notice, pursuant
to 16 U.S.C. § 1540(g), that the U.S. Fish and Wildlife Service’s (“FWS”) decision to revise
critical habitat for the northern spotted owl violates the Endangered Species Act (“ESA”) and the
Administrative Procedure Act (“APA”). These organizations join Audubon Society of Portland,
Cascadia Wildlands, Center for Biological Diversity, Conservation NW, EPIC, Klamath-
Siskiyou Wildlands Center, Oregon Wild, Sierra Club, and The Wilderness Society, who
previously provided your predecessors with notice of intent to sue for the same violations on
January 19, 2021. We attach a copy of our January 19, 2021 notice letter and incorporate it here
by reference.

         FWS published the Final Rule in the Federal Register on January 15, 2021.
Endangered and Threatened Wildlife and Plants; Revised Designation of Critical Habitat for
the Northern Spotted Owl, 86 Fed. Reg. 4,820 (Jan. 15, 2021) (“Final Rule”). Despite
soliciting comment on a proposed rule that excluded approximately 200,000 acres of critical
habitat, the final critical habitat rule eliminated nearly 3.5 million acres of critical habitat
for the owl. The Final Rule will become effective 60 days following Federal Register
publication or on March 16, 2021. Unless FWS withdraws the 2021 Northern spotted owl
Critical Habitat Rule and remedies its legal violations, at the end of 60-days’ time, we will
commence litigation to challenge and vacate the Rule.


1
    We have attached a list of these organizations’ business addresses to the end of this letter.
                    NORTHWEST OFFICE      810 Third Avenue, Suite 610   SEATTLE, WA 98104

          T: 206.343.7340   F: 206.343.1526   NWOFFICE@EARTHJUSTICE.ORG      WWW.EARTHJUSTICE.ORG

                                                                                              Exhibit B
                                                                                            Page 1 of 2
          Case 3:21-cv-00443-JR         Document 6-2       Filed 04/27/21     Page 3 of 3




Scott de la Vega, Acting Secretary, U.S. Department of the Interior
Martha Williams, Principal Deputy Director, U.S. Fish & Wildlife Service
Notice of Violation of the Endangered Species Act: 2021 Revisions to Northern Spotted Owl
Critical Habitat, 86 Fed. Reg. 4,820 (Jan. 15, 2021)
February 22, 2021
Page 2


        FWS’s issuance of the Final Rule violates the ESA, fails to use the best science, and is
arbitrary and capricious. It also violates the APA, as the Final Rule is not a logical outgrowth
of the proposal that the public reviewed and commented upon. If FWS fails to withdraw the
Final Rule within 60 days of receiving this letter, the named organizations intend to file legal
claims for declaratory and injunctive relief. See 16 U.S.C. § 1540(g).

        If you believe any of the foregoing is in error, have any questions, or would like
to discuss this matter, please do not hesitate to contact us.

                                              Sincerely,




                                              Kristen L. Boyles, Earthjustice
                                              Susan Jane M. Brown, Western Envtl. Law Center
                                              Ryan Shannon, Center for Biological Diversity




Business Addresses for Named Organizations

Defenders of Wildlife
1130 17th Street N.W.
Washington, D.C. 20036
800-385-9712

Bark
351 N.E. 18th Ave.
Portland, OR 97232
503-331-0374




                                                                                       Exhibit B
                                                                                     Page 2 of 2
